Title: From George Washington to Henry Addison, 29 November 1780
From: Washington, George
To: Addison, Henry


                        
                            Sir
                            Morris Town 29th Novemr 1780
                        
                        Being accidentally at this place, I met your letter of the 17th, here, this day.
                        Should you obtain the permission which you have requested of the Governor of Maryland, that will be
                            sufficient to convey you safely through the posts of the American Army; as the Officers commanding at them have directions
                            to pay obedience, at all times, to the Acts of the Executive powers of any of the States. I am Sir Yr most obt &
                            hble Servt

                    